Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the application filed on June 15, 2020. Claims 1-20 are pending. Claims 1-20 represent SYSTEM FOR THRESHOLD DETECTION USING LEARNING REINFORCEMENT.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a system, a computer program and a method for dynamic parametric modeling using learning reinforcement, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: electronically retrieve a first distributed impact simulation model, wherein the first distributed impact simulation model is generated using a first set of actions; implement the first distributed impact simulation model on an application within a distributed environment, wherein implementing further comprises initiating the first set of actions on one or more application parameters; initiate a reinforcement learning algorithm on the application, wherein initiating further comprises receiving a performance assessment output for the one or more application parameters based on at least initiating the first set of actions on the one or more application parameters; initiate an optimization policy generation engine on the performance assessment output associated with the one or more application parameters to generate an optimization policy, wherein the optimization policy generation engine is configured to encode the performance assessment output into rewards and costs, wherein encoding further comprises assigning a cost to a first portion of the first set of actions and assigning a reward to a second portion of the first set of actions; initiate an implementation of the optimization policy on the application, wherein initiating further comprises generating a second set of actions based on at least the optimization policy to maximize an aggregated reward calculated from the second portion of the first set of actions; automatically generate a second distributed impact simulation model using the second set of actions to be implemented on the one or more application parameters; and implement the second distributed impact simulation model on the application, wherein implementing further comprises initiating the second set of actions on the one or more application parameters,” as in claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457